         Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                        )
    RUSSELL, et al.                                     )
                                                        )
    Plaintiffs,                                         )
                                                        )                Case No. 4:19-cv-00226
    v.                                                  )                    (Class Action)
                                                        )            The Honorable Lee H. Rosenthal
    HARRIS COUNTY, TEXAS, et al.                        )                  U.S. District Judge
                                                        )
    Defendants.                                         )
                                                        )

            PLAINTIFFS’ SURREPLY TO MOTIONS TO DISMISS (Dkt. 214, Dkt. 228)

            The Intervenors and 19 Felony Judges make numerous, new false and misleading factual

assertions in their Reply briefs. Many of their legal arguments are premised on these wrong factual

assertions. A good-faith debate of the legal issues in their motions cannot occur until these factual

errors are resolved. Additionally, their briefs introduce new legal arguments for the first time in

reply. Plaintiffs submit this Surreply to avoid spending unnecessary time at oral argument

correcting the record and to clarify any resulting confusion about important legal concepts.

I.          A List of the Misrepresentations of Plaintiffs’ Allegations and Assertions of New Facts

                    A. Misrepresentations of Plaintiffs’ Allegations

         1. The Judges state that, “Plaintiffs acknowledge, several times, that the bail schedule was
         rescinded three years ago in 2017.” Dkt. 292 at 11. This is wrong. Plaintiffs allege that the
         Judges rescinded a bail schedule in 2017. That bail schedule is in the record at Dkt. 282-1. But
         Plaintiffs further allege that another bail schedule, promulgated by the Felony Judges, is
         currently in place, and has been in place since 2017. See Dkt. 1-4 (Felony Bond Schedule,
         effective 7/29/2017); Dkt. 195-1 ¶ 80; see also id. ¶¶ 25, 41, 45, 47, 105, 108, 118, 152.

         The paragraphs of Plaintiffs’ complaint that the Judges cite (¶¶ 108 and 118) refer to the
         purported rescission not of a bail schedule, but of additional, explicit “written and oral”
         instructions from the Judges.1 Plaintiffs also described and filed with their Response Brief a

1
 See Dkt. 195-1 ¶ 117–18. Plaintiffs further allege that “actual practices are virtually the same as they have been for
many years.” Id. ¶ 118; see also id. ¶¶ 105, 108.

                                                            1
Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 2 of 12




publicly available policy document, available on the Judges’ government-run website, which
states that the Hearing Officers “shall” apply the bail schedule. Dkt. 259 at 18 (quoting Dkt.
259-6 at 5). It is false for the Judges to assert that “the bail schedule” is rescinded.

2. The Judges assert in reply that Plaintiffs’ “Response is devoid of any facts that support the
conclusion that the District Judges have caused the continued, alleged violation.” Dkt. 292 at
12. That is wrong. Plaintiffs identify the bail schedule, which results in detention after arrest
and prior to a hearing for those who cannot pay, e.g., Dkt. 195-1 ¶¶ 41, 45, and a generally
applicable policy, available on the Judges’ website, that states that at a bail hearing, Hearing
Officers “shall set bail in accordance with the Bail Schedule.” Dkt. 259 at 18 (citing Dkt. 259-
6 (Exhibit D)). And Plaintiffs’ Complaint is replete with facts alleging the Judges’ authority to
control the findings and procedures at bail hearings. See id. at 48–52 (citing Dkt. 195-1 ¶¶107–
108, 117–118 and relevant Texas law).

The Judges butcher a section of Plaintiffs’ brief by reordering phrases and replacing a crucial
phrase with an ellipsis, in an attempt to support their reply brief’s new assertion that “Plaintiffs
appear to acknowledge that rescinding the bail schedule is a sufficient solution that would
ensure hearing officers do not set bail at ‘predetermined’ amounts since it is the exact relief
they ask this Court to grant them.” Dkt. 292 at 12. The Judges assert that Plaintiffs wrote:
“‘Felony Judges could rescind their bail schedule’ thereby ensuring ‘hearing officers . . .
provide the findings and procedures Plaintiffs seek.’” Id. Actually, Plaintiffs wrote: “Even if
Defendants were correct that state law prohibits the Felony Judges from dictating the outcomes
of particular individual bail decisions, they do not argue that they could not order Hearing
Officers to provide the findings and procedures Plaintiffs seek. Like the misdemeanor judges,
the Felony Judges could rescind their bail schedule and promulgate a rule analogous to Rule
9.” Dkt. 259 at 51. To be clear: Merely rescinding the bail schedule would not be “sufficient”
to prevent de facto orders of detention without the required findings and safeguards.

3. The Judges assert in reply that “Plaintiffs do not allege that, once the District Judges review
a criminal defendant’s bail, they do so unconstitutionally,” and that “Plaintiffs have conceded
several times that once criminal defendants follow procedures readily available to them to have
their bail reviewed – by filing a motion – the District Judges hold ‘an evidentiary hearing
concerning the appropriateness of the secured bond amount, or the need to keep the person in
a jail cell pending resolution of the case, or whether less-restrictive conditions of release are
available.’” Dkt. 292 at 13–14. That is false.

Once again, the Judges misquote Plaintiffs’ brief to mislead the Court. Plaintiffs did not state
that the Judges will hold such a hearing, but that “[i]f a person wishes to have” an evidentiary
bail hearing, “the person’s lawyer must file a motion and have a court proceeding scheduled
for a later date.” Dkt. 259 at 18. Plaintiffs further note that this hearing “would be the first
opportunity to present witness or other evidence and the first time a judge even conceivably
makes findings on the record regarding pretrial release or detention.” Id. at 19. Plaintiffs do
not “concede” that the Judges actually provide those protections (or that they happen in a
timely manner). The opposite is true: Plaintiffs allege that the Judges violate the federal
Constitution when determining pretrial release and detention by failing to provide them. See
Dkt. 195-1 ¶¶ 42–43. Additionally, Plaintiffs allege that these protections are not “readily

                                               2
     Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 3 of 12




    available” to them, contrary to the Judges’ misstatement. Plaintiffs explained this point in their
    Response brief.2

    4. The Judges now assert in reply that, although the Felony Judges have authority under state
    law to “override the Hearing Officer’s jurisdiction in order to make all initial bail
    determinations,” “Plaintiffs never claim” that the District Judges have exercised that authority
    and that “[t]his failure to show any willingness on the part of the District Judges to exercise
    the concurrent jurisdiction Texas law allows is fatal to Plaintiffs’ Young application.” Dkt. 292
    at 15 n.6. Leaving aside (for now) the Judges’ incorrect legal analysis, their facts are wrong.

    First, the Judges make a significant concession that Texas law allows the Felony Judges to
    control the initial bail determination. They argue simply that the Judges choose not to. But that
    assertion contradicts Plaintiffs’ allegations and must be ignored. Plaintiffs allege that the
    Judges use their authority to make initial bail determinations and to dictate what happens at
    the bail hearings over which Hearing Officers preside, including by promulgating a bail
    schedule that controls what happens after arrest and before a bail hearing, and by promulgating
    rules, policies, and instructions that dictate findings, procedures, and outcomes at the bail
    hearings (Dkt. 259-4; Dkt. 259-6; Dkt. 195-1 ¶¶ 107–108, 117–118). Plaintiffs also allege that
    Judges sua sponte revoke bonds set by Hearing Officers. Dkt. 259 at 50–51. And the Judges
    simply ignore the publicly available Direct Filing Order on their own website which states that
    “[t]he criminal law hearing officer shall set bail in accordance with the Bail Schedule[.]” Dkt.
    259-6 at 5. Plaintiffs allege not only that the Judges are “willing” to exercise their jurisdiction
    to control initial bail determinations both before the magistration hearing and at the
    magistration hearing, but that they actually have controlled the findings, procedures, and
    outcomes of bail determinations for years. In documents created by the Judges prior to their
    representation by this Attorney General, the Judges themselves state that their jurisdiction over
    a case begins after arrest, before an initial bail hearing. Dkt. 259-6 at 1.

                  B. New Facts Introduced in Reply

    1. The Judges assert that their “Local Rules” “explicitly empower the hearing officers to set
    bail without any reference to a bail schedule.” Dkt. 292 at 13. As an initial matter, this new
    factual assertion that the Judges, through their Local Rules, have “empowered” the Hearing
    Officers to reject the bail schedule (if it were true) would be consistent with Texas law and
    local practice, as described in Plaintiffs’ Complaint, pursuant to which the Judges have
    authority to promulgate rules that dictate the procedures Hearing Officers apply—a view no
    one has questioned for decades until the Attorney General’s intervention. Even if true, then,
    this would support Plaintiffs’ argument.




2
  Dkt. 292 at 18–19 (“Sometimes, arrestees are not even brought into court. . . . It is not possible to have a formal, on-
the-record, adversarial bail hearing at that time. Dkt. 195-1 ¶ 124. Detained individuals typically remain in lock-up
outside the courtroom. Id. ¶ 125. . . If a person wishes to have an evidentiary hearing …, the person’s lawyer must file
a motion and have a court proceeding scheduled for a later date. Id. ¶ 128. Pre- COVID-19, such a hearing was not
likely to occur for more than a week. Id. ¶ 43, 128; Ex. F (docket schedules). Delays have worsened during the
pandemic. . . .”).

                                                            3
      Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 4 of 12




      But it does not appear to be true. The only “Local Rule” the Judges cite is “Local Rule 6.12,”
      but they do not quote the rule or provide a link to it. Plaintiffs assume that the “Local Rules”
      to which the Judges refer are the ones that were last amended in 2007 and that are available
      here: https://www.justex.net/courts/criminal/LocalRules.aspx. According to that website,
      Rule. 6.12 says nothing about the bail schedule and is not even directed at the Hearing Officers.
      The Rule applies to the initial appearances that occur before the Felony Judges. It describes
      “Arraignment Initial Appearance” and states that the “preliminary initial appearance” “shall
      be held in each of the District Courts sitting as a magistrate at 9:00 a.m. Monday through
      Friday.” The rule further states, “The Magistrate [i.e. the Felony Judge] shall set bail, and if
      bond has been posted in amount of set bail, order such bond shall continue in effect; if bond in
      the amount of set bail has not been posted, the Magistrate shall determine whether the
      defendant is eligible for release on personal recognizance, and commit defendant to custody of
      the Sheriff subject to defendant’s posting bond in the amount of set bail.” If this is the Local
      Rule to which the Judges are referring, they are wrong that it “empowers” the Hearing Officers.

      2. The Judges now assert that they “do, in fact, conduct a bail review at initial appearances.”
      Dkt. 292 at 13. The only evidence of this is a non-working link (which the Judges’ counsel last
      visited over three weeks before filing the reply brief). When undersigned counsel asked Ms.
      Corbello to send a working link or the PDF, she shared this link. To the extent this document—
      a “joint statement” regarding Covid-19 court operations—could be read to suggest that the
      Judges provide formal, on-the-record bail review hearings at initial appearances, it contradicts
      Plaintiffs’ factual allegations, see Dkt. 259 at 18–19, and, because that factual dispute (whether
      the Judges provide constitutionally adequate hearings) is not relevant to jurisdiction, it must
      be ignored at this stage. Nevertheless, the document does not state that the Judges provide these
      hearings. First, the “Joint Statement” was issued originally on March 18, 2020, more than a
      year after Plaintiffs sued, and it says nothing about the Judges’ practices at the relevant time.
      Second, the Judges do not identify the section of the document they are relying on, but
      Plaintiffs presume they are referring to Section II, which states that the Preliminary Assigned
      Court Appearance setting “is to ensure the prompt appointment of counsel, as well as to review
      bail.” Importantly, that portion of the document does not say that the Judges actually review
      bail, let alone that they provide the substantive findings and procedural safeguards the
      Constitution requires. Third, the document pertains to what happens in the Judges’ courtrooms,
      not to the automatic application of the bail schedule or the magistration hearings.

II.      Defendants Make New Arguments and Misrepresent Plaintiffs’ Arguments

                 A. Standing and Sovereign Immunity

         After misrepresenting Plaintiffs’ factual allegations and introducing new facts, the Felony

Judges premise their standing and sovereign immunity arguments on them. The central question

in standing analysis is whether relief against the Judges could cure the violations. Of course it

could, as ODonnell showed and as Texas law and decades of local practice make clear: the Judges



                                                    4
     Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 5 of 12




promulgate policies that everyone else must follow. Plaintiffs have shown, and the Judges concede,

that state law contemplates the Felony Judges promulgating such rules. Further, Plaintiffs have

alleged and will prove that the Judges have in fact been doing so for decades, and that those rules

control the Hearing Officers’ practices. Dkt. 259 at 46–57. The Judges’ new “evidence”—Local

Rule 6.12 and the post-litigation policy document promulgated in March 2020—are immaterial

vis-à-vis Plaintiffs’ well-pled allegations and proffered evidence because they do not even state

what the Judges claim they state and because they would not implicate standing even if they did.

See Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 57 (2d Cir. 2016).3

         The 19 Judges’ sovereign immunity argument is also confused. First, sovereign immunity

is conceivable only if this Court concludes that the Felony Judges—unlike the misdemeanor judges

who perform the same function promulgating bail rules, for the same County, in cases prosecuted

by the same District Attorney, at the behest of the same voters—are not County policymakers.

         Second, if the Judges are policymakers for the State when promulgating bail rules

applicable only in Harris County, this Court can grant prospective relief against them under the

plain text of 42 U.S.C. § 1983 and the equitable principles set forth in Ex parte Young: sovereign

immunity is a defense only to damages claims.

         Third, the Judges apparently now argue that the Ex parte Young exception to sovereign

immunity does not apply because (1) they lack the requisite “connection” to the constitutional

violations, and (2) the Judges do not show a “willingness” to “enforce” their local rules against the

Hearing Officers. Dkt. 292 at 17 (“Even to the extent the District Judges could create a policy for

the hearing officers that dictates what procedures they must use to determine bail, there is no



3
  Even if the Judges were correct that Plaintiffs lack standing against the Felony Judges, Plaintiffs would still have
viable claims against the Sheriff and County and could add the Hearing Officers as Defendants, if the Court deemed
it necessary to issue complete relief.

                                                          5
    Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 6 of 12




allegation as to how they could enforce such a policy.”). Their first argument fails because it is

based on the same wrong factual assertions addressed above. Obviously where, as here, the Judges

could be enjoined and the constitutional violations remedied, the requirement under Ex parte

Young that there be “some connection” is met. And cases they cite for the first time, which stand

for the uncontroversial proposition that an Ex parte Young defendant must have “some connection”

to the constitutional violation, do not change that fact. Dkt. 292 at 14–18. Here that connection is

obvious: the Judges are the ones who set county bail policy. It is their bail schedule and their local

rules, just like the misdemeanor bail schedule and local rules in ODonnell.

       The Judges’ second argument about their “willingness” or “duty” to “enforce” their rules

against the Hearing Officers also fails. The Felony Judges are not violating the Hearing Officers’

rights; they are violating Plaintiffs’ rights. Thus, the question of what methods the Felony Judges

would use to enforce their local rules against a Sheriff or Hearing Officer who refuses to enforce

them has nothing to do with Ex parte Young or sovereign immunity. Plaintiffs have adequately

alleged that the Felony Judges promulgate rules that control what happens prior to and at the bail

hearings over which Hearing Officers preside. Sovereign immunity is no defense to that claim.

       Finally, the Judges assert a new abstention-like argument, purportedly from Idaho v. Coeur

d’ Alene Tribe of Idaho, 521 U.S. 261 (1997), that the relief Plaintiffs seek “implicates special

sovereignty interests,” and is therefore barred under the Eleventh Amendment because “[t]he

Tenth Amendment grants States traditional police powers to define the criminal law and to protect

the health, safety, and welfare of their citizens,” Dkt. 292 at 22-23, and states have an “interest in

administering their criminal justice systems free from federal interference,” id. at 23 (quoting Kelly

v. Robinson, 479 U.S. 36, 49 (1986)). First, this argument is waived because it was raised in

Reply. Second, it is wrong. Principles of comity and federalism are addressed by the Younger



                                                  6
     Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 7 of 12




doctrine, which the Judges and Intervenors did not raise, and which was rejected in similar cases,

including ODonnell. 892 F.3d at 156; ODonnell v. Harris County, 251 F. Supp. 3d 1052, 1157

(S.D. Tex. 2017). The Judges’ attempt to smuggle an abstention argument into their novel, waived

“special sovereignty interests” argument is betrayed by their citation to Kelly, 479 U.S. at 49, a

Younger case.

                   B. Substantive Due Process

         The Judges misrepresent quotations from Salerno in an effort to assert that the Supreme

Court “rejected” the argument that “pretrial detention offends some principle of justice so rooted

in the traditions and conscience of our people as to be ranked as fundamental.” Dkt. 292 at 20. To

make that claim, the Judges omit the rest of the paragraph which states that the right to pretrial

liberty is “fundamental,” and that all the Supreme Court rejected was an argument that the

Government could not detain a person pretrial due to dangerousness even in circumstances where

it “proves by clear and convincing evidence that an arrestee presents an identified and articulable

threat to an individual or the community[.]” United States v. Salerno, 481 U.S. 739, 750–51 (1987).

In other words, the Court rejected an absolute right to pretrial liberty, recognizing that that right,

albeit “fundamental,” could be infringed if the Government proved that detention was necessary.4

         The State briefly now asserts that Salerno engaged in only a procedural due process

analysis. Dkt. 293 at 7. That is wrong and ignores that Salerno specifically addressed the

substantive interest in pretrial liberty, holding that there is a “‘general rule’ of substantive due


4
  The full quote from Salerno is: “On the other side of the scale, of course, is the individual's strong interest in liberty.
We do not minimize the importance and fundamental nature of this right. But, as our cases hold, this right may, in
circumstances where the government's interest is sufficiently weighty, be subordinated to the greater needs of society.
We think that Congress' careful delineation of the circumstances under which detention will be permitted satisfies this
standard. When the Government proves by clear and convincing evidence that an arrestee presents an identified and
articulable threat to an individual or the community, we believe that, consistent with the Due Process Clause, a court
may disable the arrestee from executing that threat. Under these circumstances, we cannot categorically state that
pretrial detention ‘offends some principle of justice so rooted in the traditions and conscience of our people as to be
ranked as fundamental.’ Snyder v. Massachusetts, 291 U.S. 97, 105 (1934).” Salerno, 481 U.S. at 750–51.

                                                             7
    Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 8 of 12




process that the government may not detain a person prior to a judgment of guilt in a criminal

trial,” 481 U.S. at 749. Then, in a different section, the Court separately assessed whether the

procedures in the Bail Reform Act “by which a judicial officer evaluates the likelihood of future

dangerousness are specifically designed to further the accuracy of that determination,” id. at 751–

52. This is uncontroversial: procedural due process exists by reference to substantive rights, and

procedural protections are never sufficient to protect a substantive right. Dkt. 259 at 22–43.

               C. ODonnell

       The Judges and Intervenors try mightily, in new ways in Reply, to convince this Court that

the Fifth Circuit somehow rejected Plaintiffs’ federal pretrial liberty claim without discussing it.

Their tortured reading of ODonnell is unpersuasive.

       First, in an attempt to convince this Court to reach a different conclusion from the one it

already reached on remand in ODonnell, see ODonnell v. Harris County, 321 F. Supp. 3d 763,

774–75 (S.D. Tex. 2018), the Judges omit a critical phrase from ODonnell that specified the nature

of the right that the Fifth Circuit actually rejected: an absolute right to pretrial release for people

who are indigent. The Judges claim that ODonnell held that “there was no ‘fundamental

substantive due process right . . . in view,’” implying that pretrial detention due to inability to pay

does not implicate any substantive right. Dkt. 292 at 19 (selectively quoting ODonnell, 892 F.3d

at 163; ellipsis in Judges’ brief); see also Dkt. 293 at 4 (quoting the same section of ODonnell and

omitting the same phrase). That is obviously wrong because equal protection—which the Fifth

Circuit held defendants had violated—is a substantive right. Moreover, the due process right that

ODonnell rejected is set forth in the exact words the Judges and Intervenors omit, specifically, “a

fundamental substantive due process right to be free from any form of wealth-based detention,”

i.e., an absolute right to release—one that Plaintiffs do not ask this Court to recognize.



                                                  8
    Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 9 of 12




        Second, Intervenors now ask this Court to conclude that when the Fifth Circuit described

the “liberty interest” at stake as “the right to pretrial liberty of those accused . . . of misdemeanor

crimes upon the court’s receipt of reasonable assurance of their return,” the court was all of a

sudden rejecting what it had just written about state law and was actually “consider[ing] a more

general interest in pretrial liberty.” Dkt. 293 at 5 & n.9. But the opinion is clear that it is not based

on a federal liberty interest: the panel had previously stated (following the district court’s similar

analysis) that “[h]ere, our focus is the law of Texas, which has acknowledged the two-fold,

conflicting purpose of bail,” and “[t]his tension [in Texas law] defines the protected liberty interest

at issue here.” ODonnell, 892 F.3d at 157. ODonnell addressed only a state-created liberty interest.

The Judges cite nothing else for the proposition that ODonnell “considered” the federal substantive

due process right that this Court and the stay motion panel subsequently clarified was not

considered. ODonnell v. Harris County, 321 F. Supp. 3d 763, 774–75 (S.D. Tex. 2018); ODonnell

v. Goodhart, 900 F.3d 220, 228 (5th Cir. 2018).

        Third, Intervenors now assert—without citation—that “the procedures set out in ODonnell

would apply with equal force to such an interest [in pretrial liberty, arising under the federal

Constitution].” Dkt. 293 at 4. That is absurd. The Fifth Circuit did not consider the federal

substantive due process right to pretrial liberty, let alone reject longstanding precedent that such a

right exists or apply the appropriate federal constitutional legal tests to consider which additional

procedural safeguards not litigated or decided in ODonnell—such as a right to counsel and a

heightened evidentiary standard—are required to protect that right. Thus, Intervenors simply

fabricate their assertion that “[a]ccording to Plaintiffs, Salerno ushered in a sea of change [sic]

in the law governing bail processes.” Dkt. 293 at 6. Plaintiffs say no such thing. Citing cases from

before and after Salerno, Plaintiffs show that the Supreme Court has long recognized the core due



                                                   9
    Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 10 of 12




process right to bodily liberty and has recognized that rigorous procedural safeguards are required

even in the post-conviction context where a person’s liberty interest is diminished. Dkt. 259 at 25–

26 n.16. Salerno applied that longstanding principle to a federal law authorizing pretrial detention

and found that it did not violate substantive due process because the law required a “full-blown

adversary hearing” and a substantive finding that detention was necessary. Dkt. 259 at 34–35, 41.

       ODonnell does not foreclose Plaintiffs’ claims. Plaintiffs cited multiple cases for the basic

rule that when a case does not mention or decide an issue, it cannot set precedent on that issue,

Dkt. 259 at 29–30, although citation is hardly necessary for that elementary proposition: the Fifth

Circuit did not and could not overrule precedent that there is a federal constitutional interest in

pretrial liberty. No appellate court has ever rejected the fundamental interest in pretrial bodily

liberty, and the Supreme Court has held the opposite. It would be lawless to hold that the Fifth

Circuit did something so radical as to overturn decades of Supreme Court precedent without citing

that precedent—and it would mean that Texas could pass a new law requiring pretrial detention in

every criminal case.5

       This Court has already agreed, and the Fifth Circuit has affirmed, that ODonnell did not

address the federal substantive due process right to pretrial liberty. ODonnell v. Harris County,

321 F. Supp. 3d 763, 774–75 (S.D. Tex. 2018); ODonnell v. Goodhart, 900 F.3d 220, 228 (5th Cir.

2018). It is unclear why the Attorney General’s Office wishes so desperately to avoid litigating the

merits of that claim.6


5
  The Judges correctly note that Plaintiffs accidentally cited the dissenting opinion in Harper v. Va. Dept. of Taxation,
509 U.S. 86 (1993). But the proposition for which Plaintiffs cited Harper is utterly uncontroversial, and the portion
of the dissent Plaintiffs cited simply collected prior Supreme Court opinions making the basic point that an opinion
that does not decide an issue cannot set precedent on that issue.
6
  The Judges also confuse ODonnell as it applies to Preiser and the Eighth Amendment. As to Preiser, the Fifth
Circuit held that defendants in ODonnell waived the argument that plaintiffs were required to proceed via writ of
habeas corpus. ODonnell v. Harris County, 892 F.3d 147, 157 n.3. Separately, the Fifth Circuit rejected defendants’
arguments that Plaintiffs were required to proceed under the Eighth Amendment and held that “we have already

                                                          10
    Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 11 of 12




Date: October 3, 2020                                         Respectfully Submitted,

/s/ Alec Karakatsanis                                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                       Texas Bar No. 12937980
alec@civilrightscorps.org                                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                                Lexie G. White
elizabeth@civilrightscorps.org                                Texas Bar No. 24048876
Civil Rights Corps                                            lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                            Joseph S. Grinstein
Washington, DC 20009                                          Texas Bar No. 24002188
Telephone: (202) 681-2721                                     jgrinstein@susmangodfrey.com
                                                              SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                               1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                                  Houston, Texas 77002
Texas State Bar No. 24091906                                  Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                              Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                           /s/ Michael Gervais
liyah@texascivilrightsproject.org                             Michael Gervais (Pro Hac Vice)
Peter Steffensen                                              mgervais@susmangodfrey.com
Texas State Bar No. 24106464                                  SUSMAN GODFREY L.L.P.
Southern District No. 3327006                                 1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                             Los Angeles, CA 90067
Texas Civil Rights Project                                    Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




concluded that ‘[t]he incarceration of those who cannot [pay money bail], without meaningful consideration of other
possible alternatives, infringes on both due process and equal protection requirements.’ Pugh v. Rainwater, 572 F.2d
1052, 1057 (5th Cir. 1978) (en banc). ODonnell’s present claims do not run afoul of Graham.” Id. at 157. In other
words, ODonnell did not conclude that defendants waived their argument under Graham; rather, the court rejected the
argument under case law that binds this Court as well.


                                                        11
   Case 4:19-cv-00226 Document 305 Filed on 10/03/20 in TXSD Page 12 of 12




                                CERTIFICATE OF SERVICE

       I certify that on October 3, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                              12
